Exhibit 10(b)-16

 

TCF FINANCIAL INCENTIVE STOCK PROGRAM

 

RESTRICTED STOCK AGREEMENT

 

AND NON-SOLICITATION / CONFIDENTIALITY AGREEMENT

 

RS NO.  «Agr_No» (Deferred)

 

Shares of Restricted Stock are hereby awarded effective on [Award Date] by TCF
Financial Corporation (“TCF Financial”) to an account in the trust hereinafter
described in the name of «Recipient_First_Name»«MI» «Recipient_Last_Name» (the
“Grantee”), in accordance with the following terms and conditions:

 

1.                                       Share Award.  TCF Financial hereby
awards to the Grantee’s account in the Trust (the “Trust”) for the TCF Employees
Deferred Stock Compensation Plan (the “Plan”), «M__of_Shares» shares (the
“Deferred Shares”) of Common Stock, par value $.01 per share (“Common Stock”),
of TCF Financial pursuant to the TCF Financial Incentive Stock Program (the
“Program”), upon the terms and conditions therein and hereinafter set forth.  A
copy of the Program as currently in effect is incorporated herein by reference
and is attached hereto.  The Deferred Shares shall be issued in the name of the
trustee under the Trust (the “Trustee”) for the account of the Grantee, and
shall be held by the Trustee pursuant to the terms of the Trust and this
Agreement.  The Grantee’s rights to the Deferred Shares shall be subject to the
terms of the Plan, the Program and this Agreement.

 

2.                                       Restrictions on Transfer and Restricted
Periods.

 

a.                                       Beginning on the date of this Agreement
(the “Commencement Date”) and prior to the end of the Restricted Period (as
defined in subparagraph b.), the Deferred Shares may not be sold, assigned,
transferred, pledged, or otherwise encumbered by the Trustee (except that the
Trustee may transfer Deferred Shares to a successor Trustee or as provided in
Section 2.3 of the Trust in the event of insolvency) (the “Restrictions”),
except to TCF Financial or as hereinafter provided.

 

b.                                      The “Restricted Period” is the period
beginning on the Commencement Date and expiring upon the lapse of the
Restrictions pursuant to the terms of paragraph 4 hereof.

 

c.                                       The Committee referred to in section 2
of the Program or its successor (the “Committee”) shall not have any authority
to accelerate the time at which any or all of the restrictions in subparagraph
a. shall lapse with respect to any of the Deferred Shares, or to remove any or
all such restrictions, except as the Committee determines shall not result in
adverse tax consequences to the Grantee under Internal Revenue Code
Section 409A.

 

3.                                       Vesting.  The Deferred Shares will vest
in full on January 1, 2014 (the “Vesting Date”), subject to the following:

 

--------------------------------------------------------------------------------


 

a.                                       In the event of the Grantee’s
termination of employment as «Position» prior to the Vesting Date for any reason
other than death or Disability (as defined in the Plan), all Deferred Shares
shall be forfeited and returned to TCF Financial.

 

b.                                      In the event of the Grantee’s death or
Disability prior to the Vesting Date, a prorated portion of the unvested
Deferred Shares will vest.  The prorated portion will be determined based on the
number of full calendar months from the date of grant to the termination date,
divided by 35.

 

c.                                       The vesting of the Deferred Shares may
occur prior to the Vesting Date upon a “change in control” in accordance with
the terms of paragraph 9.

 

Deferred Shares that have vested pursuant to the terms of this paragraph 3 shall
be referred to as “Vested Deferred Shares.”  Vested Deferred Shares will
continue to be subject to the Restrictions until such Restrictions have lapsed
pursuant to paragraph 4 hereof.  Dividend equivalent payments in respect of
Vested Deferred Shares shall be paid to or credited to an account of the Grantee
in accordance with the terms of the Plan.

 

4.                                       Lapse of the Restrictions.  The
Restrictions shall lapse with respect to the Vested Deferred Shares upon the
first to occur of:

 

a.                                       the Grantee’s death or Disability;

b.                                      the later of:

i.                                          Six months following the Grantee’s
Separation from Service (as defined in the Plan); or

ii.                                       January 1, 2017; or

c.                                       the occurrence of a Change in Control
(as defined in the Plan).

 

5.                                       Certificates for Shares.  TCF Financial
shall issue one or more certificates in respect of the Deferred Shares in the
name of the Trustee, who shall hold such certificate(s) on deposit for the
account of the Grantee until the expiration of the Restricted Period with
respect to the Deferred Shares represented thereby.  Certificate(s) for Deferred
Shares subject to a Restricted Period shall bear the following legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the TCF Financial Incentive Stock Program (the “Program”) and certain
Agreements entered into among one or more Participants (as defined in the
Program), The First National Bank in Sioux Falls and TCF Financial Corporation. 
Copies of such Program and Agreements are on file in the offices of the
Secretary of TCF Financial Corporation, 200 Lake Street East, Wayzata, MN 
55391.”

 

The Trustee shall, if requested by TCF Financial, execute a stock power endorsed
in blank with respect to any Deferred Shares held by the Trustee.

 

6.                                       Trustee to Exercise Rights in Deferred
Shares.  Except as otherwise provided herein, during the Restricted Period the
Trustee shall exercise the rights as the stockholder with respect to the
Deferred Shares including the right to vote the Deferred Shares.  Both before
and after

 

2

--------------------------------------------------------------------------------


 

the expiration of Restricted Periods, Deferred Shares held in the Trust shall be
subject in all respects to the terms of the Trust, including (but not limited
to) the provisions which make such Deferred Shares subject to the claims of
creditors in the event of insolvency of the company, provisions which prohibit
any sales of Deferred Shares while held by the Trust and provisions which
require distribution of Deferred Shares in-kind upon Grantee’s termination of
employment or other distribution event under the Plan and Trust.  The Trustee
hereby irrevocably and unconditionally assigns to TCF Financial any and all cash
and non-cash dividends and other distributions paid with respect to the Deferred
Shares that are not Vested Deferred Shares during the Restricted Period.

 

7.                                       Expiration of Restricted Period.  Upon
the expiration of the Restricted Period with respect to any Deferred Shares, TCF
Financial shall redeliver to the Trustee for the Grantee’s account the
certificate(s) for Deferred Shares with respect to which Restricted Periods have
expired without the restrictive legend provided for in paragraph 5 above.  The
Trustee shall hold such Deferred Shares for the account of the Grantee until
such time as they become distributable pursuant to the provisions of the Plan. 
The Trustee and TCF Financial shall accomplish such distribution by sending the
certificates for the Deferred Shares which are to be distributed to TCF
Financial’s transfer agent, with instructions to reissue them in the name of the
Grantee.  Any Deferred Shares which have not become Vested Deferred Shares
pursuant to paragraph 3 at the time of the Grantee’s termination of service
shall be forfeited and the Trustee shall deliver the certificates for such
Deferred Shares to TCF Financial for cancellation.

 

8.                                       Adjustments for Changes in
Capitalization of TCF Financial.  In the event of any change in the outstanding
Common Stock of TCF Financial by reason of any reorganization, recapitalization,
stock split, combination or exchange of shares, merger, consolidation or any
change in the corporate structure of TCF Financial or in the shares of Common
Stock, or in the event of any issuance of preferred stock or other change in the
capital structure of TCF Financial which the Committee deems significant for
purposes of this Agreement, the number and class of Deferred Shares covered by
this Agreement shall be appropriately adjusted by the Committee, whose
determination of the appropriate adjustment, or whose determination that there
shall be no adjustment, shall be conclusive.  Any Deferred Shares of Common
Stock or other securities received, as a result of the foregoing, by the Grantee
or the Trustee subject to the restrictions contained in subparagraph 2.a. above
also shall be subject to the Restrictions for the Restrictions for the
Restricted Period and the certificate or other instruments representing or
evidencing such Deferred Shares or securities shall be legended and deposited
with TCF Financial or the Trustee in the manner provided in paragraph 5 above.

 

9.                                       Change in Control.  Each of the events
specified in the following clauses (a) through (c) of this paragraph 9 shall be
deemed a “change in control” of TCF Financial:

 

a.                                       Any “person”, as defined in sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) is
or becomes the “beneficial owner” as defined in Rule 13d-3 under the Exchange
Act, directly or indirectly, of securities of TCF Financial representing fifty
percent (50%) or more of the combined voting power of

 

3

--------------------------------------------------------------------------------


 

TCF Financial’s then outstanding securities (for purposes of this subparagraph
a, the term “beneficial owner” does not include any employee benefit plan
maintained by TCF Financial that invests in TCF Financial’s voting securities);
or

 

b.                                      During any period of two (2) consecutive
years there shall cease to be a majority of TCF Financial’s Board of Directors
(the “Board”) comprised as follows: individuals who at the beginning of such
period constitute the Board or new directors whose nomination for election by
TCF Financial’s stockholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved; or

 

c.                                       The stockholders of TCF Financial
approve a merger or consolidation of TCF Financial with any other corporation,
other than a merger or consolidation which would result in the voting securities
of TCF Financial outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the combined voting power of the voting
securities of TCF Financial or such surviving entity outstanding immediately
after such merger or consolidation, or the stockholders of TCF Financial approve
a plan of complete liquidation of TCF Financial or an agreement for the sale or
disposition by TCF Financial of all or substantially all TCF Financial’s assets;
provided, however, that no change in control will be deemed to have occurred
until such merger, consolidation, sale or disposition of assets, or liquidation
is subsequently consummated.

 

In the event of a change in control of TCF Financial, all terms and conditions
of this Agreement shall be deemed satisfied, all the Deferred Shares awarded
hereunder shall vest as of the date of such change in control and shall
thereafter be administered as provided in paragraph 7 of this Agreement.

 

10.                                 Delivery and Registration of Shares of
Common Stock.  TCF Financial’s obligation to deliver shares of Common Stock
hereunder shall, if the Committee so requests, be conditioned upon the receipt
of a representation as to the investment intention of the Grantee or any other
person to whom such shares of Common Stock are to be delivered, in such form as
the Committee shall determine to be necessary or advisable to comply with the
provisions of the Securities Act of 1933, as amended (the “Securities Act”), or
any other federal, state, or local securities law or regulation.  It may be
provided that any representation requirement shall become inoperative upon a
registration of such shares of Common Stock or other action eliminating the
necessity of such representation under the Securities Act or other securities
law or regulation.  TCF Financial shall not be required to deliver any shares of
Common Stock under the Program or the Plan prior to (i) the admission of such
Shares to listing on any stock exchange on which the Common Stock may be listed,
and (ii) the completion of such registration or other qualification of such
Shares under state or federal law, rule, or regulation, as the Committee shall
determine to be necessary or advisable.

 

4

--------------------------------------------------------------------------------


 

11.                                 Program and Plan Controlling.  The Shares
hereby awarded and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the Program and the Plan, which are
controlling.  All determinations and interpretations of the Committee shall be
binding and conclusive upon the Grante or his legal representatives with regard
to any question arising hereunder or under the Program and the Plan.

 

12.                                 Grantee Service.  Nothing in this Agreement
shall limit the right of TCF Financial or any of its affiliates to terminate the
Grantee’s service as a director, officer, or employee, or otherwise impose upon
TCF Financial or any of its affiliates any obligation to employ or accept the
services of the Grantee.

 

13.                                 Grantee Acceptance.  The Grantee shall
signify acceptance of the terms and conditions of this Agreement by signing in
the space provided below and signing the attached stock power and returning a
signed copy hereof and of the attached stock power to TCF Financial.

 

14.                                 Legal Compliance.  This agreement shall be
interpreted, administered and construed, and deemed amended, as the Committee in
good faith determines necessary to comply with all current and future laws,
rules and regulations applicable to TCF Financial, its subsidiaries, or
affiliates.

 

NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT

 

As a condition of accepting this Restricted Stock Award and in consideration of
the opportunity to receive shares of stock and dividend or dividend equivalent
compensation, I, the undersigned Grantee, agree that for the duration of my
employment with TCF Financial, TCF National Bank or any of their affiliated
companies (“TCF”) and for a period of 12 months after my termination of
employment, I will not solicit or attempt to solicit any of the customers of TCF
or solicit or attempt to hire any current employees of TCF for any other bank,
financial services company, lending company, leasing company or other
corporation, person or other entity providing the same or similar products or
services as provided by TCF.  I also agree that in the event of my termination
of employment with TCF I will not remove any documents, customer information or
other TCF proprietary materials from TCF premises, computers or otherwise
without specific permission and will promptly return upon request any and all
TCF-related documents, customer information or other TCF proprietary materials
in my possession.  I understand this is a binding contractual agreement which
TCF may enforce in Court and/or seek damages from me if it is violated, even if
the restricted shares awarded in this Agreement never become vested.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT and NON-SOLICITATION / CONFIDENTIALITY AGREEMENT to be executed as of
the date first above written.

 

 

TCF FINANCIAL CORPORATION

 

 

 

 

By

 

 

 

General Counsel

 

I acknowledge that this Agreement includes Non-Solicitation and Confidentiality
obligations that are binding on me after my termination of employment with TCF.

 

 

 

ACCEPTED (“Grantee”):

 

 

 

 

 

 

 

Signature«Recipient_First_Name»«MI» «Recipient_Last_Name»

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City, State and Zip Code)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRUSTEE:

 

 

THE FIRST NATIONAL BANK IN SIOUX FALLS

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

6

--------------------------------------------------------------------------------

 